Case 1:19-md-02915-AJT-JFA Document 1955 Filed 09/13/21 Page 1 of 3 PageID# 43222




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

  IN RE: CAPITAL ONE CONSUMER                           )
  DATA SECURITY BREACH LITIGATION                       )       MDL No. 1:19md2915 (AJT/JFA)


                                                ORDER

          On September 10, 2021, the court held a hearing on eleven motions to seal that had been

  filed by the parties to which a response had been filed indicating that all or portions of the

   materials sought to be sealed in those motions should not sealed based on the applicable Fourth

  Circuit requirements for allowing information to be filed under seal. The motions to seal appear

  at docket entry numbers 1786, 1790, 1802, 1809, 1829, 1833, 1843, 1881, 1887, 1888, and 1915.

  The motions to seal involved redactions to various pleadings that had been filed with the court,

  exhibits to those pleadings (most of which had been filed under seal without a redacted version

  being filed in the public record), and certain presentation slides that had been used in a hearing

  before the District Judge. Counsel for plaintiffs, Capital One, Amazon, and the Office of the

   Comptroller of the Currency ("OCC") appeared at the hearing and were provided an opportunity

  to address the issues presented in the various motions.

          Prior to the hearing, the undersigned reviewed the motions, memoranda, responses, and

  extensive materials being sought to be filed under seal. As discussed during the hearing, the

  undersigned found that concerning the motion to seal plaintiffs' presentation slides (Docket no.

  1790), the common law standard should be applied to the selected presentation slides contained

   in exhibits A-G and the First Amendment standard should be applied to the entire 171

  presentation slides sought to be sealed contained in exhibit H. For the remaining motions to seal,

  the First Amendment standard was applied, following the Fourth Circuit's guidance that public

                                                    I
Case 1:19-md-02915-AJT-JFA Document 1955 Filed 09/13/21 Page 2 of 3 PageID# 43223




  access to information may be restricted under that standard only on the basis of a compelling

  governmental interest and only if narrowly tailored to serve that interest. Virginia Dept. ofState

  Police v. The Washington Post, 386 F.3d 567,575 (4th Cir. 2004). The party seeking to restrict

  the public's access has the burden and must present specific reasons in support of its position.

  Id. Conclusory assertions are insufficient. Id. As stated in Local Civil Rule S(C),a party

  seeking to file a document under seal must make a good faith effort to redact or seal only as

  much as necessary to protect legitimate interests and the blanket sealing of documents is rarely

  appropriate.

         After taking into consideration the arguments presented by the parties and the OCC in

  their briefing on the motions to seal and the applicable standard that should be applied to each of

  the motions to seal, the undersigned stated during the hearing what material could remain under

  seal and what material should be filed in the public record. This was done for each pleading as

  to the redactions in those pleadings and to each exhibit or document that had been filed under

  seal. In large part, the undersigned found that that the party seeking to have certain information

  in the pleadings redacted or exhibits filed under seal had failed to carry its burden and the

  information should be unsealed. Throughout the hearing the undersigned found that information

  sought to be sealed by plaintiffs,Capital One,Amazon,and to a limited extent the OCC,should

  be unsealed. In making these rulings,the undersigned indicated the types of information that

  should be unsealed and the types of information that could remain under seal. Counsel were

  given an opportunity to discuss the rulings by the court throughout the hearing.

         Given the large volume of information involved in these various motions and the

  realization that certain types of information that the court had indicated could remain under seal

  had been overlooked in reviewing the materials,the court granted counsels' request that they be


                                                   2
Case 1:19-md-02915-AJT-JFA Document 1955 Filed 09/13/21 Page 3 of 3 PageID# 43224




  allowed to provide additional information concerning some of the redactions to the pleadings and

  exhibits to address why that specific information should remain under seal given the guidance

  provided by the court. However, it was made clear, that this was not an opportunity to present

  new or additional information in order to overcome a failure to carry a burden in the initial

  briefing and argument as to the types of information that should be unsealed. Accordingly, it is

  hereby

           ORDERED that these motions to seal (Docket nos. 1786, 1790, 1802, 1809, 1829, 1833,

   I 843, 1881, 1887, 1888, and 1915) are granted in part and denied in part. The parties may

  provide the additional information discussed above by 5 :00 p.m. on Friday, September 24, 2021.

  To the extent the submission requests that a redacted version of a document be filed, or that

  certain limited redactions to a pleading remain, a copy of the proposed redacted document shall

  be provided with the submission with along with a description in the submission containing the

   reason why that specific information should remain under seal. All redactions and documents

   that are not the subject of a submission filed in a timely manner should be filed in the public

   record by the party who initially filed that information under seal by September 29, 2021.

           By allowing certain information to remain under seal (including the conclusions section

   in the OCC supervisory letter), the court is not making a determination that any of that

   information will remain under seal during the trial of this action.

           Entered this 13th day of September, 2021.
                                                            ___,......__,..._/s/     :l;@
                                                            John F. Anderson
                                                            Iloited States Magistrate Judge
                                                         John F. Anderson
   Alexandria, Virginia                                  United States Magistrate Judge




                                                     3
